DETAILED ACTION

Specification
The abstract of the disclosure is objected to because the abstract is more than 1 paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “at least one member selected from the group consisting of BaO, TiO2, ZrO2, WO3 and Ln2O3 (wherein Ln is at least one member selected from the group consisting of Y, La, Gd, Yb and Lu): 0% to 30%”.  First, it is noted that if TiO2 is selected as member, the range of 0% to 30% does not further limit the limitations of claim 1, since TiO2 is already recited to have a range from 0% to 21.5%.  Lastly, the wherein clause within the parentheses renders the limitation indefinite since it is not clear if these are optional or not. For clarity, Examine suggests deleting the parentheses and also clarifying the members of the group.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20130172168).
Sato discloses an optical glass and composition thereof.  Concerning claims 1 and 2, Sato discloses the optical glass has a refractive index of 1.75 to 1.95, a liquidus temperature of 1019°C, and contains a content of 39.48 mol% SiO2, 16.10 mol% Li2O, 15.39 mol% Na2O, 16.59 mol% TiO2, and 12.45 mol% Nb2O5 when converted from weight percent to molar percentage, wherein the sum of Li2O+Na2O is 31.49 mol% and the ratio is 0.511 which is all within the claimed ranges (Table 2, Example 9; Abstract).  The liquidus temperature is the temperature at which devitrification is observed and given that the devitrification temperature is the minimum temperature at which no crystals longer than 1 micron are observed under a microscope, the devitrification temperature of the glass of Sato would be less than 1019°C and would meet the limitations.  Alternatively, given that the composition is the same, the devitrification temperature would be within the claimed ranges. Given that the composition is the same, the density and devitrification viscosity would be within the claimed ranges. Regarding claim 3, as shown above the composition has Li2O and Na2O within the claimed ranges (Table 2, Example 9).  The glass can further include at least some of the components claimed (para. 0035-0044).    Concerning claims 4-7, since the composition is the same, the modulus, light transmittance, Young’s modulus, and water Table 2, Example 9).  Given that the composition is the same and the Tg is the same, the CTE would also be within the claimed ranges.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20130172168).
Sato discloses the above, including forming lenses and forming ingots which can be used to form different optical elements (para. 0047).  As such, for the desired optical element having para. 0047). As such, for use as a lens, one of ordinary skill in the art would have been motivated to polish the lens to the claimed surface roughness, in order to prevent image or optical aberrations from occurring. The resulting optical elements are used in cameras and like (para. 0046).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20130172168) as applied to claim 14 above, and further in view of Tamada et al. (US 20150055222).
Sato discloses the above but is silent to the claimed AR film.
Tamada discloses an AR film for optical elements, wherein the optical element has a refractive index from 1.6 to 1.9 and a three-layer film disposed on the element, wherein the film provides high AR performance with excellent storage stability (para. 0060-0150 and 0186).  As such, in order to provide AR properties to the optical member, one of ordinary skill in the art would have been motivated to provide the AR coating of Tamada because of the high AR performance for higher index substrates while also having excellent storage stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783